32 So. 3d 739 (2010)
BANK OF AMERICA, N.A., Appellant,
v.
BRAND ENERGY SOLUTIONS, LLC, f/k/a, Brand Scaffold Builders, LLC, a Delaware limited liability company, Appellee.
No. 1D09-4502.
District Court of Appeal of Florida, First District.
April 20, 2010.
Juan A. Gonzales and Tony Andre of Liebler, Gonzalez & Portuondo, P.A., Miami, for Appellant.
W. Braxton Gillam, IV, and Robert M. Dees of Milam Howard Nicandri Dees & Gillam, P.A., Jacksonville, for Appellee.
PER CURIAM.
DISMISSED. See Caldwell v. Wal-Mart Stores, Inc., 980 So. 2d 1226, 1229 (Fla. 1st DCA 2008); see also Henderson v. Tandem Health Care of Jacksonville, Inc., 898 So. 2d 1191 (Fla. 1st DCA 2005) (dismissing appeal of nonfinal order where previous order rather than order on appeal had determined entitlement to arbitration). In light of the dismissal, all pending motions are denied as moot.
WOLF, LEWIS, and MARSTILLER, JJ., concur.